DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/8/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Particularly, no copy of EP2381165A1 or Search Report for European Patent Application No. 17205400, dated 7 July 2018 has been provided and therefore it was not considered.  The IDS also checked box T5 indicating a translation for EP2381165A1 is attached, which does not appear to be the case.

The other reference(s) cited within the IDS document(s) submitted on 6/8/2020 have been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the screen devices of a third variant with at least one at least partially light-permeable window is formed inside a light-shading region of the screen device constructed up to the screen edge (K), for forming a light distribution lying above the cutoff line (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
PROJECTION DEVICE FOR A MOTOR VEHICLE WITH SCREEN DEVICES HAVING PARTICULAR SHADING ELEMENTS- -.

Claim Objections
Claim 15 is objected to because of the following informalities:  
In claim 15, change “A vehicle headlamp, motor-vehicle headlamp” to - -A motor-vehicle headlamp- -.
Appropriate correction is required.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bӧhm et al. (WO 2015/058227 A1, citations herein refer to the attached machine translation), or alternatively in further view of ECE Addendum 111: Regulation 112, Revision 3 (retrieved on 3/12/2021 from the Internet Archive Wayback Machine website of unece.org, archived on 3/19/2013) and Jeong (US PGPub 2012/0286662 A1) and Knittel et al. (US PGPub 2018/0010756 A1).
As to claim 1, Bӧhm et al. discloses (at least Figs. 1, 2a, 2b, 3, 3a and 3b) a projection device for a motor-vehicle headlamp, wherein the projection device is set up for imaging light of at least one light source assigned to the projection device in a region in front of a motor vehicle in the form of at least one light distribution, comprising a dipped-beam distribution, wherein the projection device comprises: an entrance optical element 30, which has a total number of micro-entrance optical elements 31, which are arranged in an array, an exit optical element 40, which has a total number of micro-exit optical elements 41, which are arranged in an array, wherein exactly one micro-exit optical element is assigned to each micro- entrance optical element (Paragraph 112), wherein the micro-entrance optical elements 31 are constructed in such a manner and/or the micro-entrance optical elements 31 and the micro-exit optical elements 41 are arranged in such a manner with respect to one another, that essentially the total light exiting from a micro-entrance optical element only enters into the assigned micro-exit optical element (Paragraph 115), wherein the light pre-shaped by the micro-entrance optical elements 31 is imaged by the micro-exit optical elements 41 into a region in front of the motor vehicle as at least one light distribution (Paragraph 21), wherein each micro-entrance optical element 31 focusess the light passing through it into at least one micro-entrance-optical-element focal point F1, wherein the micro- entrance-optical-element focal point F1 lies between the micro-entrance optical element 31 and the assigned micro-exit optical element 41, wherein at least one screen 50 

    PNG
    media_image1.png
    825
    897
    media_image1.png
    Greyscale
 Bӧhm et al.

    PNG
    media_image2.png
    497
    602
    media_image2.png
    Greyscale
Bӧhm et al.

    PNG
    media_image3.png
    407
    627
    media_image3.png
    Greyscale
 Bӧhm et al.

    PNG
    media_image4.png
    925
    1348
    media_image4.png
    Greyscale
 Bӧhm et al.

However, the Examiner takes official notice that it is well-known in the art for regulations to set a maximum amount of luminance in the region well-known in the art as “50L” and “Segment 10” and that the location of 50L is substantially close to the cutoff line and Segment 10 is formed below the cutoff line, fully within the dipped beam distribution.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention since the screens form a superposition of their light patterns, as taught by Bӧhm et al. and it is desired to limit the luminance in the region of 50L and Segment 10, as is well-known in the art, to form shading elements in some, but not all of the shading elements in order to limit the luminance at 50L and segment 10 by having the superposition block some but not all of the luminance at 50L and Segment 10.  Since the location of 50L is substantially close to the cutoff line, it would be obvious to add the shading element as a protruding element from the cutoff line and since Segment 10 is within the light distribution, it would be obvious to have the shading element be its own shading element fully  enclosed by the light-permeable region of the screen, but only in limited number of variants that are required to limit the light luminance in those areas, 
Alternatively, ECE Addendum 111: Regulation 112, Revision 3 teaches (Pages 18 and 34) that region 50L and zone I (corresponding approximately to Segment 10) should be limited in the intensity.

    PNG
    media_image5.png
    903
    670
    media_image5.png
    Greyscale
 ECE

    PNG
    media_image6.png
    529
    624
    media_image6.png
    Greyscale
ECE
Furthermore, Jeong teaches (Fig. 1 and Paragraph 80) that Segment 10 are associated with a region that might provide glare (dazzle) to the driver of an oncoming vehicle in the rain).

    PNG
    media_image7.png
    298
    490
    media_image7.png
    Greyscale
Jeong
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention since the screens form a superposition of their light patterns, as taught by Bӧhm et al. and it is desired to limit the luminance in the region of 50L and Segment 10, 
Since Bӧhm et al. teaches that the individual screens combine by superposition to form the total light output, one having ordinary skill in the art would recognize that having some screens cover a certain area and some screens not cover the same certain area would lead to a reduced brightness in the certain area and full brightness in the areas where the screens openings all overlap and therefore, one having ordinary skill in the art would find it obvious to provide the variants with the different elements corresponding to 50L and Segment 10, as discussed above.
Alternatively, Knittel et al. (Paragraph 57) specifically discusses using different variants in order to generate a high brightness in the overlapping area of the openings and produces a less abrupt transition to the overall non-overlapping areas of the openings.  
Therefore, it is clear that one having ordinary skill in the art would understand that overlapping the openings would lead to a high brightness in that area and having 
As to claim 2, Bӧhm et al., or alternatively in view of ECE Addendum 111: Regulation 112, Revision 3 and Jeong et al. and Knittel et al. teaches that each dipped-beam micro-optical element, which has a screen device of the second variant, has exactly one shading element protruding along a section of the course of the screen edge (see rejection of claim 1).
As to claim 3, Bӧhm et al., or alternatively in view of ECE Addendum 111: Regulation 112, Revision 3 and Jeong et al. and Knittel et al. teaches that each dipped-beam micro-optical element, which has a screen device of the second variant, -3- PRELIMINARY AMENDMENThas exactly one shading element spaced from the screen edge, which is completely enclosed by a light-permeable region of the screen device (see rejection of claim 1).
As to claim 4, Bӧhm et al., or alternatively in view of ECE Addendum 111: Regulation 112, Revision 3 and Jeong et al. and Knittel et al.  teaches (Bӧhm et al. Fig. 4b) that the at least one screen device 50 is connected to a light-permeable support 30 (Paragraphs 151, 152), which is coated on its surface with an at least partially non-light-permeable material to form a predeterminable light distribution.
As to claim 6, Bӧhm et al., or alternatively in view of ECE Addendum 111: Regulation 112, Revision 3 and Jeong et al. and Knittel et al. teaches that at least individual shading elements of the screen device of the second variant are completely non-light-permeable (Paragraphs 40 and 152).

As to claim 8, Bӧhm et al., or alternatively in view of ECE Addendum 111: Regulation 112, Revision 3 and Jeong et al. and Knittel et al. teaches that are arranged in such a manner that they shade a region of the light distribution radiated by the respective dipped-beam micro-optical element, wherein the region comprises a horizontal angle of at most 5° and a vertical angle of at most 5° (satisfied by 50L, as is well-known in the art, and as seen in ECE Addendum 111: Regulation 112, Revision 3, Page 34, Figure B).
As to claim 9, Bӧhm et al., or alternatively in view of ECE Addendum 111: Regulation 112, Revision 3 and Jeong et al. and Knittel et al. as applied to claim 1 above, is silent as to the size of the shading element deviating in one second variant shade compared to another second variant shade.
However, the Examiner takes official notice that it is also well-known that regulations including 75L limit the point, which is near 50L, to be even less than that of 50L.  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention since the screens form a superposition of their light patterns, as taught by Bӧhm et al. and it is desired to limit the luminance in the region of 75L even more than 50L, as is well-known in the art, to further form a second type of the second variant to form shading elements corresponding only to 75L and not 50L, with a protruding 
Alternatively, ECE Addendum 111: Regulation 112, Revision 3 teaches (Pages 18 and 34, that point 75L has a lower maximum requirement than 50L.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention since the screens form a superposition of their light patterns, as taught by Bӧhm et al. and it is desired to limit the luminance in the region of 75L even more than 50L, as taught by ECE Addendum 111: Regulation 112, Revision 3, to further form a second type of the second variant to form shading elements corresponding only to 75L and not 50L, with a protruding element in some, but not all of the shading elements of the second variant in order to limit the luminance at 75L as compared to that of 50L.  Since the location of 75L is substantially close to the cutoff line, it would be obvious to add the shading element as a protruding element from the cutoff line.
As to claim 10, Bӧhm et al., or alternatively in view of ECE Addendum 111: Regulation 112, Revision 3 and Jeong et al. and Knittel et al. teaches that individual shading elements of the screen device of the second variant are provided for limiting the luminosity of the light distribution in segment 10 of the dipped-beam distribution (see rejection of claim 1).
As to claim 11, Bӧhm et al., or alternatively in view of ECE Addendum 111: Regulation 112, Revision 3 and Jeong et al. and Knittel et al. teaches that the individual shading elements are arranged in such a manner that they shade a region of the light 
As to claim 14, Bӧhm et al. discloses (Fig. 1) a microprojection light module 1 for a motor-vehicle headlamp, comprising at least one projection device 3 according to Claim 1, and at least one light source 3 for feeding light into the projection device.
As to claim 15, Bӧhm et al. discloses a vehicle headlamp (Paragraph 109), motor-vehicle comprising at least one microprojection light module 1 according to Claim 14. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bӧhm et al., or alternatively in view of ECE Addendum 111: Regulation 112, Revision 3 and Jeong et al. and Knittel et al. as applied to claim 1 above, or alternatively in further in view of Benitez et al. (US PGPub 2016/0010811 A1).
As to claim 5, Bӧhm et al. is silent as to the individual shading elements of the screen device of the second variant being partially light-permeable.
However, Knittel et al. teaches (Paragraph 58) screen devices being made of greyscale masks or LCD with controllable transmission or reflection degrees.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the shading elements as with greyscale masks or LCD with controllable transmission or reflection degrees, since it is taught as suitable by Knittel et 
Alternatively, Benitez et al. teaches (Paragraph 48) LCD being only about 50% reflective in their non-transmitting shape.  Therefore, even when the LCD are used in non-transmitting mode, they will be partially light transmitting as well. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bӧhm et al., or alternatively in view of ECE Addendum 111: Regulation 112, Revision 3 and Jeong et al. and Knittel et al. as applied to claim 1 above, and further in view of Bucher et al. (US PGPub 2005/0225999 A1), or alternatively in further view of Koike et al. (US PGPub 2008/0036759 A1).
As to claim 12, Bӧhm et al. discloses that the screen device 40, the entrance optical element 30 and the exit optical element 50 are separate pieces (Fig. 4c, Paragraph 152), but Bӧhm et al., or alternatively in view of ECE Addendum 111: Regulation 112, Revision 3 and Jeong et al. and Knittel et al. does not explicitly teach that the screen device comprises glass and that the entrance optical element and the exit optical element are adhesively bonded to the screen device.

Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the screen device with the screening part be on a supporting element of glass, since the selection from among known suitable structures for providing a screening device for its known purposes is generally within the abilities of one having ordinary skill in the art.
Bӧhm et al. in view of Bucher et al., or alternatively in view of ECE Addendum 111: Regulation 112, Revision 3 and Jeong et al. and Knittel et al. does not explicitly recite that the exit and entry optical elements are secured to the screen support via adhesive, but the Examiner takes official notice that it is well-known in the art to secure optical elements together via adhesive in order to make the elements integral.  Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to secure the entry and exit optical elements via adhesive in order to make the elements integral, as is well-known in the art.
Alternatively, Koike et al. teaches (Fig. 7) attaching a lens optical element 2 to underlying glass substrate 52 (Paragraph 76) via adhesive 6 (Paragraph 75).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to secure the lens elements of the entry and exit optical elements to the support of the screen device via adhesive, as taught by Koike et al., in order to make the device integral.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bӧhm et al., or alternatively in view of ECE Addendum 111: Regulation 112, Revision 3 and Jeong et al. and Knittel et al. as applied to claim 1 above, and further in view of Hossfeld (US PGPub 2014/0321143 A1)
As to claim 13, Bӧhm et al., or alternatively in view of ECE Addendum 111: Regulation 112, Revision 3 and Jeong et al. and Knittel et al. is silent as to Applicant’s specific third variant screen.
Hossfeld teaches (Fig. 1) including an overhead lighting distribution 12 in addition to the dipped beam lighting distribution 11, wherein the overhead lighting distribution 12 is limited in brightness in order to conform with regulations (Paragraph 33).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make a third variant of the screen in order to allow for overhead lighting distribution in some, but not all of the screens.  Particularly, since the overhead is limited to less than the 64-635 cd range, the third screen variants would only be provided in the amount necessary to fulfill these requirements and therefore not all the screens would have the opening for the overhead lighting.  The resulting device would have the third variants screen with at least one at least partially light-permeable window is formed, inside a light- shading region of the screen device constructed up to the screen edge (K), for forming a light distribution lying above the cut-off line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Y.H/Examiner, Art Unit 2875              

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875